Citation Nr: 1000940	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969 and from January 1976 to January 1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in 
November 2009.  A transcript of the hearing is associated 
with the claims file. 
 

FINDING OF FACT

There are laboratory test indications of a hepatitis C 
infection with liver necrosis but no cirrhosis.  The Veteran 
experiences intermittent fatigue, malaise, abdominal pain, 
and daily nausea but does not experience incapacitating 
episodes and has not been prescribed medication or dietary 
restrictions.  There is no evidence of sustained weight loss, 
anorexia, or hepatomegaly. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met at any time during the period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7354 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Marine Corps with service in 
the Republic of Vietnam from August 1968 to March 1969.  He 
was awarded the Combat Action Ribbon and the Purple Heart 
Medal.  The Veteran also served in the U.S. Navy.  He 
contends that his symptoms of a hepatitis C infection are 
more severe than are contemplated by the current initial 
rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Hepatitis C warrants a 10 percent rating when there is 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaises, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the prior 
12-month period.  A 40 percent rating is warranted where 
there is daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the prior 12-month period.  Higher ratings are 
warranted for more frequent symptoms or incapacitating 
episodes.  38 C.F.R. § 4.114, Diagnostic Code 7354.  An 
incapacitating episode is a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.    

In October 2000, the Veteran underwent a liver biopsy that 
showed mild piecemeal necrosis but no cirrhosis.  A private 
pathologist diagnosed a hepatitis C infection.  In April 
2001, the Veteran's private attending physician noted that 
the exact origin of the infection was unknown but that the 
Veteran's only risk factor was a possible blood transfusion 
in service.  Service treatment records of the Veteran's 
wartime service in the Marine Corps have not been recovered, 
but the Veteran was awarded a Purple Heart Medal for combat 
wounds.  Service treatment records for his naval service are 
silent for any infection or risk factors. 

In October 2002, a private physician noted the Veteran's 
reports of occasional fatigue, feelings of being cold, night 
sweats, intermittent abdominal swelling, and vomiting once 
per month unrelated to food.  The Veteran's weight was 220 
pounds.  The Veteran underwent a course of anti-viral 
treatment from December 2002 to November 2003.   During the 
course of that treatment in May 2003, the attending physician 
noted that the Veteran tolerated the treatment well and 
continued to work 10 to 12 hours per day but with some 
fatigue and achiness.   In August 2003, a VA clinician noted 
that liver function test results were mildly elevated.  In 
August 2004, the clinician noted that additional test results 
were elevated and in August 2005 were "tripled."  The 
Veteran's weight was noted as 194 and 221 pounds during this 
period of time.  

In June 2005, a VA physician noted a review of the claims 
file and the history of liver biopsy, hepatitis diagnosis, 
and antiviral treatment.  The Veteran reported that during 
the treatment he reduced his work schedule from two jobs to 
one at approximately 40 hours per week, but returned to 
working two jobs after the treatment was completed.  The 
physician also noted that the Veteran underwent an unrelated 
prostatectomy in April 2001.  The physician noted that the 
Veteran denied any incapacitating episodes or acute symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, or upper right quadrant pain.  The Veteran did 
not follow any specific diet.   On examination, the liver was 
nontender.  Blood testing showed two metabolic parameters 
high above the normal range with a positive viral test.  The 
physician noted that the Veteran continued to harbor the 
hepatitis C virus and had experienced some liver damage but 
without cirrhosis.  A computed tomography scan of the liver 
obtained at a private facility showed a small hepatic simple 
cyst but was otherwise normal.  

In February 2006, the private physician performed a follow-up 
examination.  He noted that the Veteran experienced a relapse 
but did not provide further information or explanation.  
However, a liver biopsy obtained the same month showed 
minimal piecemeal necrosis, no fibrosis, and no cirrhosis.  
The physician evaluated the results as excellent for the 
Veteran.  On examination, the liver was nontender with no 
lower extremity edema.  The Veteran denied any fatigue, 
abdominal pain, nausea, dark urine, pale stool, or easy 
bruisability.  Blood pressure was 122/80 mmHg.  The physician 
noted that the Veteran was taking medications for other 
disorders and that no active treatment was anticipated.  

In October 2007, a VA physician noted a review of the claims 
file and history of liver biopsies and antiviral treatment, 
also noting that the Veteran underwent follow-up examinations 
but received no further medical treatment for hepatitis.  The 
Veteran underwent radiation therapy for prostate cancer until 
August 2007 that occasionally caused him to miss work at his 
full time job.  The physician noted that the Veteran had 
gained 25 pounds in the last 25 years and had lost no time at 
work and experienced no incapacitating episodes as a result 
of hepatitis symptoms.  The Veteran reported generalized 
fatigue, light headedness when bending down, and occasional 
mid abdominal pain, less frequent on his right side. On 
examination, the physician noted no external stigmata of 
liver disease.  Concurrent blood tests showed some elevated 
metabolic parameters.  

In a November 2009 Board hearing, the Veteran stated that he 
continued to receive hepatitis treatment from VA and a 
private physician but that there were no additional records 
to consider.  The Veteran stated that he experienced fatigue 
two to four times per week.  The fatigue was incapacitating 
to the extent of limiting all activity about once per month.  
He stated that his weight fluctuated up and down about five 
to 10 pounds but that he was not adhering to a restricted 
diet.  He stated that he experienced nausea every day when 
brushing his teeth but had no joint or abdominal pain and was 
not prescribed medication for hepatitis.  The Veteran 
reported that he received follow-up examinations and testing 
with his private physician on an annual basis and that he was 
told that his test results were stable.  

The Board concludes that an initial or staged rating in 
excess of 10 percent is not warranted at any time during the 
period covered by this appeal.  Blood tests showed the 
presence of the hepatitis virus with associated elevated 
metabolic factors throughout the period.  The Veteran is 
competent to report the nature and frequency of his symptoms 
and his reports are credible as they are consistent with 
symptoms noted during periodic examinations. The Veteran 
experiences intermittent episodes of fatigue and malaise two 
to four times per week with daily nausea and occasional 
abdominal pain, but he remains capable of full time 
employment.  There is no evidence of anorexia, sustained 
weight loss, or hepatomegaly.  There is evidence of some 
liver necrosis but testing showed that the damage has not 
progressed since his antiviral treatment in 2002 and 2003.   

A higher rating is not warranted because the Veteran does not 
experience daily symptoms and does not require medication or 
a restricted diet.  Although the Veteran reported monthly 
incapacitation from fatigue, the episodes do not meet the 
regulatory definition because they do not require bed rest 
and treatment by a physician.  Moreover, the episodes are not 
of a duration greater than one week.  

The Board notes that the most recent examination is over two 
years old and considered whether an additional examination is 
necessary to decide the claim.  However, symptoms described 
by the Veteran in his 2009 hearing are substantially the same 
as those noted by VA and private physicians in 2006 and 2007.  
Furthermore, the private physician noted in 2006 that the 
Veteran's disease was stable, and there is no evidence of 
increased monitoring or any regular medical treatment.  
Therefore, the Board concludes that the evidence of record is 
sufficient to evaluate the level of disability over the 
period covered by the appeal.    


The Board further finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case. 
38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular hepatitis C results in a unique 
disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment caused 
by this disorder that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for hepatitis C is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


